4 So.3d 751 (2009)
Sheena M. Henderson GUTIERREZ, Appellant,
v.
FLORIDA DEPARTMENT OF REVENUE, o/b/o Ian YANCY, Appellee.
No. 1D08-3630.
District Court of Appeal of Florida, First District.
March 5, 2009.
Sheena M. Henderson Gutierrez, pro se, Appellant.
Bill McCollum, Attorney General, and Toni C. Bernstein, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The mother has appealed a final administrative support order, arguing that the credit given by the Department of Revenue to the father for retroactive child support paid or waived is excessive. The Department has filed a confession of error, conceding that the amount disputed by the mother is not supported by the record. We accordingly reverse and remand to the lower tribunal for recalculation of the retroactive support owed and entry of an amended final administrative support order consistent therewith.
REVERSED.
BARFIELD, THOMAS, and CLARK, JJ., concur.